Citation Nr: 0715760	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  06-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the reduction in the rating assigned for the 
veteran's service-connected bilateral hearing loss 
disability, from 50 percent to noncompensable, effective from 
December 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to May 
1949, and from April 1951 to August 1952.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In January 2006, the RO granted service connection for 
bilateral hearing loss, and assigned a 50 percent disabling 
evaluation, effective September 29, 2005, the date of the 
veteran's original claim.  The 50 percent disabling 
evaluation was based on the findings of the January 2006 VA 
audiological examination.  However, in April 2006, another 
audiological evaluation was conducted, the findings of which 
reflected a dramatic improvement in the veteran's bilateral 
hearing acuity since the January 2006 examination.  In May 
2006, an additional VA audiological examination was conducted 
to reconcile the two prior results; the VA audiologist 
concluded that the veteran's current hearing acuity was most 
consistent with the April 2006 findings.

Based on these findings, a reduction of the veteran's hearing 
loss rating, from 50 percent disabling to noncompensable, was 
proposed in a July 2006 rating decision, and completed by way 
of a September 2006 rating decision.  The veteran appealed 
that reduction on the basis that the April 2006 audiological 
evaluation and May 2006 VA audiological examination did not 
accurately reflect his current hearing acuity.  To that end, 
the veteran testified during his video hearing before the 
Board in May 2007 that during the January 2006 VA 
examination, he was not wearing hearing aids, but during the 
May 2006 VA audiological examination, he was wearing hearing 
aids.

In pertinent part, 38 C.F.R. § 4.85(a) requires that VA 
audiological examinations be conducted without the use of a 
claimant's hearing aids.  38 C.F.R. § 4.85(a) (2006).  The 
Board has reviewed the May 2006 VA audiological examination 
report, as well as the clinical findings from the January 
2006 and April 2006 hearing evaluations.  Critically, there 
is no indication as to whether the veteran was wearing 
hearing aids during the May 2006 VA examination.  For that 
reason, the Board cannot accept the May 2006 VA examination 
as a means by which to reconcile the results of the January 
2006 and April 2006 hearing acuity findings; thus, an 
additional VA examination must be conducted.  "If the 
[examination] report does not contain sufficient detail it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  Green v. Derwinski, 1. 
Vet. App. 121, 124 (1991); see also 38 C.F.R. § 4.2 (2006); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992); Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994).

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
audiological evaluation.  The claims 
file and a copy of this Remand must be 
provided to the VA examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Specifically, 
the examination must be conducted, in 
accordance with 38 C.F.R. § 4.85(a), 
without the use of the veteran's 
hearing aid devices; same should be 
noted in the examination report.  
Further, the examination report must 
document the results of the 
audiological evaluation, to include, in 
numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000 
and 4000 Hertz, the puretone threshold 
average, and the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  The report must 
be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the VA examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the veteran 
of his VA examination must be placed in 
the claim file.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure it is in 
complete compliance with the directives 
of this Remand.  If the report is 
defective in any manner, the RO must 
implement corrective procedures at 
once.

4.  Thereafter, the RO must 
readjudicate the claim for restoration 
of the 50 percent disabling evaluation 
for bilateral hearing loss.  The RO 
must take into consideration any and 
all evidence that has been added to the 
record since its last adjudicative 
action, including the above-mentioned 
VA examination and the testimony given 
during the May 2007 Board hearing.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case must be issued, to include 
consideration of 38 C.F.R. § 3.321(b) 
(2006).  The veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 79 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




